IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2435 Disciplinary Docket No. 3
                                :
                Petitioner      :            Board File No. C3-16-610
                                :
           v.                   :            Attorney Reg. No. 23820
                                :
MICHAEL J. CASALE, JR.,         :            (Lycoming County)
                                :
                Respondent      :


                                       ORDER


PER CURIAM


       AND NOW, this 4th day of January, 2018, upon consideration of the Joint Petition

for Temporary Suspension, Michael J. Casale, Jr. is placed on temporary suspension,

see Pa.R.D.E. 214(d)(5), and he shall comply with all the provisions of Pa.R.D.E. 217.

Respondent’s right to petition for dissolution or amendment of this Order and to request

accelerated disposition of charges underlying this Order pursuant to Pa.R.D.E. 214(f)(2)

are specifically preserved.